 In the Matter of WORCESTER WOOLEN MILLS CORPORATIONandTExTIIXWORKERS UNION OF AMERICA, C. I. O.Case No. 1-R-293.Decided July11, 1946-Mr. Simon G. Friedm n,ofWorcester,Mass., andMr. Myer G.Jasper,of Cherry Valley, Mass., for the Company.Messrs. Felix P. DamoreandManel Travers,both of Worcester,Mass., for the Union.Mr. Jerome J. Dick,of counsel to the Board.DIRECTIONANDDIRECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America.C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofWorcester Woolen Mills Corporation, Cherry Valley, Massachusetts,herein called the Company, the National Labor Relations Board onMarch 22, 1946, conducted a prehearing election pursuant to ArticleIII, Section 3, of the Board's Rules and Regulations,' among em-ployees of the Company in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Union for thepurposes of collective bargaining.At the close of the election a Tally of Ballots was furnished to theparties.The Tally shows that there were approximately 67 eligiblevoters and 63 of these voters cast ballots, of which 30 were for theUnion, 19 were against the Union, and 14 were challenged.Thereafter, pursuant to Article III, Section 10, of the Rules andRegulations,2 the Board provided for an appropriate hearing upondue notice before Robert E. Greene, Trial Examiner.The hearingwas held at Worcester, Massachusetts, on April 30, 1946.The Com-'By amendment of November 27, 1945, this Section of the Rules now permits the conductof a secret ballot of employees prior to hearing in cases which present no substantial issues.2As amended November 27, 1945, this Section provides that in instances of prehearingelections,all issues,including issues with respect to the conduct of the election or conductaffecting the election results and issues raised by challenged ballots, shall be beard at thesubsequent hearing.69 N. L.R. B., No. 51.425 426DECISIONSOF NATIONALLABOR RELATIONS BOARDpany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYWorcester Woolen Mills Corporation, a Massachusetts corporationwith its plant and offices located at Cherry Valley, Massachusetts, isengaged in the manufacture, sale, and distribution of woolen cloth.During the calendar year 1945, the Company purchased for its plantraw materials exceeding $100,000 in value, of which approximately 34percent was received from points outside the Commonwealth of Massa-chusetts.During the same period, the Company manufactured atits plant woolen cloth exceeding $150,000 in value, of which approxi-mately 70 percent was shipped to points outside the Commonwealth ofMassachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, is a labororganizationaffili-ated with the Congress of IndustrialOrganizations,admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees in the allegedappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees at the Company's CherryValley plant, excluding office and clerical employees, executives, fore-men, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status of WORCESTER WOOLEN MILLS CORPORATION427employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESBackgroundThe prehearing election was held among the Company's employeeson March 22, 1946, March 12 having been the eligibility date .3OnFebruary 27, 1946,most of the Company's employees struck for rec-ognition of the Union as their bargaining representative."A day orso" after the strike was called, the Company invited the strikers toreturn to work, and informed them that it would try to replace them,if they remained on strike.On March 6,1946, it was agreed by theCompany, the Union, and a Federal conciliator,that the strike wouldbe settled on the following basis:We [the Company]agree to your[the Federal conciliator]recom-mendation that the strike be terminated and all striking employeesbe reinstated without discrimination to the job and shift onwhich they were employed at the time the strike began.The President of the Company testified that it was also understood thatthe Company had extra employees in the finishing. room, that it mightnot need all of them, and in that case they would be rehired as the needfor them arose.The strike terminated and the employees returned towork onMarch 11 theday before the eligibility date.The issues raised at the hearing relate to the Company's objectionsto the election,and the eligibility of the 14 persons whose votes werechallenged.Objections to the electionThe Company contends that the election should be set aside on thegrounds that (1) the Board agent, without consulting the Company,selected its observer at the election and failed properly to instruct her;(2) certain alleged illegal actions on the part of the Union in obtain-ing authorization cards so influenced the employees that they were de-prived of a free choice in the election; and (3) five named individ-uals 4 were ineligible to vote, but nevertheless cast ballots.(1) It appears that the Board agent selected the Company's book-keeper to act as its observer.The Company admits in its brief that itwas fully informed of its right to appoint its own observer, yet it didnot object to the selection of its bookkeeper, permitting her to serve inthe capacity of company observer, and apparently made no effort to'The election was conducted pursuant to rules identical to those laid down in theBoard's usual Direction of Election.They are J Lynch, J Leonard, Wyman Sperry, James Dulligau and Maud Hiller 428DECISIONSOF NATIONALLABOR RELATIONS BOARDdesignate a different person.Moreover, the bookkeeper was a logicalperson to act as the Company's observer, as she had prepared the listof eligibles which the Company submitted.Under the circumstances,we find that there was no prejudicial irregularity in the designation ofthe Company's observer.Asserting that inadequate instructions were given its observer,the Company contends that this prevented her from challenging theballots of the five alleged ineligible individuals who voted withoutobjections.It is true that the Company's observer testified at thehearing that she was not instructed by the Board agent.But thetestimony of the Union's observer indicates that before any of thefive persons in question voted, both observers were instructed by theBoard agent at the same time and in each other's presence, and thatthe Board agent informed them of their rights, including the privi-lege of challenging the ballots of employees they claimed to be in-eligible.This testimony is corroborated by the fact that the Com-pany's observer actually challenged the ballots of seven persons. Inher testimony the Company's observer claimed that when James Pariscame to vote and she protested because he did not work on the eligi-bility date, the Board agent said, "Let him go ahead."As a result,she further testified, she believed it futile to challenge the ballots ofthe five persons in question, these individuals having voted afterJames Paris: James Paris voted under the Company's challenge,however, and the Company's observer admitted that she was not toldthat she could not challenge the ballots of the five individuals in dis-pute.In view of the above facts we are of the opinion and find thatthe Company's observer was adequately instructed by the Boardagent, and should have been aware of her right to challenge the ballotsof the five persons in question.Accordingly, we shall overrule theCompany's first objection.(2)At the hearing the Company offered to prove in connectionwith its second objection to the election that the Union engaged in anunlawful strike and other alleged illegal activity which coerced em-ployees into signing union authorization cards.The Company arguesthat this conduct so influenced the employees that they were deprivedof a free choice in the election.The Company's offer of proof wasrejected by the Trial Examiner, and the Company contends that hisruling constitutes error.Assuming that the Company had provedsuch activity on the Union's part, this would not have warranted theconclusion that the employees were deprived of a free choice in theelection.For, as stated by the Trial Examiner on the record, the5 The facts regarding the eligibility of James Paris are the same as those relating to theeligibility of the five individuals,except that James Paris did not return to work untilafter the day of the election whereas these five individuals were working at that time.The challenge to James Paris'ballot is discussed,infra. WORCESTER WOOLEN MILLS CORPORATION429employees were protected in their right freely to select bargainingrepresentative by means of an election by secret ballot, which occurredafter the alleged misconduct, and they were not bound by their au-thorization cards when they voted.We find that the Trial Examinerruled properly on the Company's proffer, and we conclude that thereis no merit in the Company's second objection.O Finally, the Company contends that the election should be setaside on the ground that the five individuals named above who votedwithout challenge were ineligible to cast ballots.The Company as-serts that these individuals were ineligible because they were not onthe Company's pay roll on the eligibility date, and because they en-gaged in an illegal strike.However, the Company failed to challengethe ballots of these five persons. In view of the fact that the Companydid not exercise its power of challenge it cannot now be heard to objectto the election.,;In any case, we find that these five individuals were eligible voters.As already indicated, before the eligibility date the Company hadagreed to reinstate all strikers.These five persons were striking em-ployees who were reinstated after the eligibility date, but before thedate of the election.Apparently they were not reinstated on March11, 1946, only because there was no work for them at that time. Itis clear that, during the period of the strike, these personswere em-ployees of the Company within the meaning of the Act, and thatafter the strike and until their reinstatement they were temporarilylaid off because there was no need for their services.They were un-lnistakably eligible to vote, having been temporarily laid off on theeligibility date and having been at work at the time of the election.'Despite the offer of proof, discussed above, which was specificallymade in connection with an objection that the employees were notpermitted to register a free choice, the Company claims in its briefthat these five persons were ineligible to vote for the additional reasonthat they participated in an alleged illegal strike.This matter isclearly an afterthought, as evidenced by the limited purpose of theCompany's offer of proof.Assuming, however, that the Company'soffer of proof was tendered with the view of establishing this point,and assuming further that the Company had proved that these fiveindividuals had engagedin an illegalstrike, they nevertheless wereeligible to vote.It seemsto be the Company's thesis that participa-tion in illegal activityper sedeprivesstrikersof their employeestatus,even though, as here, an employer has takenno affirmativesteps todischarge them.The Company relies entirely upon the following9SeeMatterof A. J.Tower Company,60 N. L.It. B. 1414;Matter of Chrysler Corpora-tion.63 N. L. R. B. 866.Their cases are identical to that ofWilliam Paris,whose ballot was challenged : thechallenge to the ballot ofWilliam Paris is discussed,infra. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement in its brief to show a severance of the employment ties ofthe five persons in question :Their names were not on the eligibility list of March 12.as underthe employment practice of the Company, having left their jobs,February 27 on the walkout, their employment terminated.It is clear that no overt action was taken by the Company during thecourse of the strike or at any other time to discharge these persons.Consequently, the principal issue in theColumbia Picturescase I is not.present here.It is clear from the foregoing facts that the five indi-viduals in question were qualified voters, since they were at all materialtimes employees of the Company.For all these reasons, we overrulethe Company's last objection.9Challenged BallotsSix of the challenged ballots were cast by voters whom the Unionclaims are supervisory employees;six of the challenged ballots werecast by voters whom the Company claims were not employed either onthe eligibility date or on the date of the election;one challenge madeby the Union was withdrawn when it was shown at the hearing thatthe voter was employed by the Company on both the eligibility dateand the date of the election; 1D and in its brief the Company also with-drew one challenge 11The ballotsofMaeHidenfelter,Albion Smith,Tom Donahue, Vin-cent Rivers,PhilipLe BlancandWilliam Seherenwere challenged bythe Union on the ground that they are supervisory employees.Noneof these employees has the authority to alter the status of employees,or the power effectively to recommend such action.There is no evi-dence in the record which indicates that any of these workers are super-visory employees within the meaning of our customary definition.Accordingly,we shall overrule the challenges to their ballots.Herbert Maylotwas one of the striking employees.On March 11,1946, when the strikers returned to work, he notified the Companythat he had been incapacitated by an automobile accident and couldnot resume his duties.He was replaced on March 11 or March 12.He had not been reemployed as of the date of the hearing herein.TheCompany's practice is to drop sick employees from its pay roll, al-though they may be rehired if there is work for them.Testimony in'64 N. L. R. B. 490.0In view of his separate opinions in theTowerandChryslercases,supra,Mr. Reillyconcurs in overruling the Company'sfinal objection solely on the ground that the fivepersons in question were employees of the Company on the eligibility date and day of theelection, and hence were eligible voters.30 This challenge was to the ballot of J.Burzell."This challenge was to the ballot of Tony Mongillo.It had been based on the groundthat Mongillo is a supervisory employee.The record clearly shows that this individualis not a supervisory employee. WORCESTER WOOLEN MILLS CORPORATION431the record indicates that Herbert Maylot was permanently replaced onMarch 11 or March 12. Under these circumstances it is apparentthat, even if Herbert Maylot was employed on the eligibility date, hewas not employed on the date of the election, having been perma-nently replaced before that time.Therefore, we shall sustain thechallenge to his ballot.William ParisandJames Parisare finishers and were striking em-ployees.They applied for reinstatement on March 11, but were notreturned 'to their jobs until March 13 and April 11, respectively, be-cause there was no work for them.12 It is thus evident that these twoemployees were merely temporarily laid off on the eligibility date,James Paris having continued in this status beyond the date of theelection, andWilliam Paris having been reinstated before that date.Consequently, we shall overrule the challenges to the ballots of Wil-liam Paris and James Paris.Ann Maylotquit the Company's employ on February 15, 1946, be-cause she was transferred to the second shift.She has not workedfor the Company since that time.Accordingly, we shall sustain thechallenge to her ballot.Ann Lindstormleft the Company's employ on January 4, 1946, be-cause of illness, and has not worked for the Company since that date.In view of the Company's policy in regard to sick employees, dis-cussed above, it is apparent that she was not an employee of the Com-pany on the eligibility date or the day of the election.Therefore, weshall sustain the challenge to her ballot.Philip Kent,another finisher, was also a striking employee.He ap-plied for work on March 11, 1946, but was told that there was no workfor him, and that the Company did not know when it could use him.On the day of the election he told the Company that he was going towork for another employer the following Monday. Although it wouldappear from these facts that Kent had made up his mind before the dayof the election to leave the Company's employ, the record does not dis-close whether he communicated this intention to the Company beforeor after he cast his ballot.13At the present time we shall not rule uponthe challenge to Kent's ballot.In the event the Supplemental Tallyof Ballots hereinafter directed to be made shows that Kent's ballot willaffect the results of the election, we shall undertake to dispose of thischallenge.We shall direct that the ballots of Mae Hidenfelter, Albion Smith,Tom Donahue, Vincent Rivers, Philip Le Blanc, William Scheren,William Paris, and James Paris, hereinabove found to be valid, be12As indicated above,at the time the strike was settled it was understood, according tothe testimony of the Company's president,that there might not be work for all finishers, inwhich casetheywon](] he reinstated as the need for them arose."SeeMatter of Midland Steamship Line, Inc.,66 N.L. R. B. 836. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDopened and counted. Inasmuch as the challenges to the ballots of J.Burzell and Tony Mongilio have been withdrawn, and we are satisfiedthat these persons are eligible voters, we shall also direct that theirballots be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Worcester WoolenMills Corporation, Cherry Valley, Massachusetts, the Regional Direc-tor of the First Region shall, pursuant to said Rules and Regulations,within ten (10) days from the date of this Direction, open and countthe challenged ballots of Mae Hidenfelter, Albion Smith, Tom Dona-hue,Vincent Rivers, Philip Le Blanc, William Scheren, WilliamParis, James Paris, J. Burzell, and Tony Mongilio, and shall there-after prepare and cause to be served upon the parties a SupplementalTally of Ballots, including therein the count of these challengedballots.